Citation Nr: 1709915	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2014 the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2015 the Board remanded in order to provide the Veteran with an updated VA examination.  The matter has returned for adjudication.

The Board also remanded the issue of bilateral knee disability in September 2015 in order for the RO to issue a statement of the case.  The Veteran did not subsequently file a substantive appeal after the statement of the case was issued.  Accordingly the issue of bilateral knee disability is not on appeal.  38 C.F.R. § 20.200 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As indicated, the Board remanded the matter in September 2015 so as to provide the Veteran with an updated VA examination.  That examination was conducted in April 2016.  Shortly thereafter, the Court of Appeal for Veterans Claims issued Correia v. McDonald, 28 Vet. App. 158 (2016) that held, in pertinent part, that "[t]he final sentence of [38 C.F.R. ] § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." 
This section states that joints "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  The April 2016 examination did not state that the range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing was performed.  His earlier examinations in August 2010 and June 2011 also lacked such findings.  The Veteran must be afforded a new examination to correct this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303(2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination by an appropriate medical professional to address the severity of his lumbar spine disability.  The examiner must review the record and perform the appropriate diagnostic tests necessary to properly complete the requested examination.  Testing must include range of motion testing done under active and passive motion and in weight-bearing and nonweight-bearing.  Separate neurological testing may be performed at the examiner's discretion.  A notation must be made to indicate the types of testing done to ensure compliance with this directive.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also comment on whether the Veteran's service-connected low back disability affects his ability to secure and maintain employment.

The examiner should then provide a medical opinion as to the likelihood that, had the August 2010, June 2011, and April 2016 VA examinations been performed under active and passive motion and in weight-bearing and nonweight-bearing, the Veteran would have had worse symptoms than reported in those examinations.  To the extent possible, the examiner should quantify how the results would have changed, if at all.  

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completing the above actions, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

